Citation Nr: 0634911	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska

THE ISSUES

1. Entitlement to service connection for disabilities of the 
right and left heels. 

2. Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.  

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to service connection for residuals of a left 
hand injury.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1971 to February 1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 2000, October 2002, 
and March 2005 of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In a decision in March 2003, the Board reopened the claim of 
service connection for disabilities of the right and left 
heels.  In September 2003, the Board remanded the claim for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).              

The issues of service connection for diabetes mellitus, sleep 
apnea, and a left hand disability are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Disabilities of the right and left heels, including bone 
spurs and plantar fasciitis, are unrelated to an injury or 
event of service origin. 



CONCLUSION OF LAW

Disabilities of the right and left heels, including bone 
spurs and plantar fasciitis, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b)  (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence  VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
VCAA notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
The veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The RO provided the veteran post-adjudication VCAA notice by 
letters, dated in November 2001 and March 2004.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notices included the general provisions for 
rating a disability and for the effective date of the claim. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degrees of disability assignable).

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in August 2004.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006)

To the extent that the VCAA notices did not include the 
degree of disability assignable, since the claim is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In April 2004, the veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with

REASONS AND BASES FOR FINDING AND CONCLUSION
Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).

When a "chronic" condition is not noted in service, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.   38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Factual Background 

The service medical records contain no complaint, finding, or 
history of a left heel abnormality.  In June 1971, the 
veteran had a swollen and painful right heel, and the 
impression was a heel contusion.  The remainder of the 
service medical records contain no right heel abnormality. 

After service, on VA examination in December 1999, there was 
a history of a heel contusion in 1971.  X-rays revealed bone 
spurs.  The diagnosis was bilateral heel spurs.  

On VA examination in April 2004, the veteran complained of 
painful heels.  After a review of the veteran's file, the 
examiner noted by history provided by the veteran that the 
veteran suffered stress fractures of the legs and injured 
both heels during service.  The examiner also noted that a 
review of the service medical records showed that in June 
1971 the veteran was evaluated for a right heel contusion and 
no other entries were found.  The pertinent finding was 
tenderness of the right and left heels.  The pertinent 
diagnoses were: right tendo-Achilles tightness secondary to 
past right knee and leg injury secondary to the horse falling 
on the veteran's right knee and leg in 1993, with secondary 
tendo-Achilles tightness, right heel plantar tenderness of 
the heel in the area of the plantar fascia insertion on the 
plantar aspect of the calcaneus (plantar fasciitis), right 
posterior heel callus secondary to the tendo-Achilles 
tightness, and left heel plantar fasciitis.  The examiner 
reported that he found reference only to the right heel 
during service and no evidence of stress fractures.  The 
examiner did not relate the veteran's current disabilities of 
the right and left heels to service. 
Analysis 

The veteran contends that while he was in the military he 
experienced stress fractures of both heels.  The veteran 
maintains that at present he has a bilateral heel problem, 
which is related to his in-service bilateral heel stress 
fractures.  

The medical evidence shows that the veteran is currently 
diagnosed with bone spurs, which was initially documented in 
1999, and plantar fasciitis of the right and left heels, 
which was initially documented in 2004, each was more than 
twenty-five years after the veteran's separation from service 
in 1974.  The absence of documented complaints of heel 
problems from 1974 to 1999 weighs against the claim.  Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  
Moreover, there is no favorable medical evidence relating the 
current disabilities to an injury or event of service origin.  
Rather the uncontroverted medical evidence, consisting of the 
report VA medical examination, opposes the claim as the VA 
examiner found that there was no evidence of a left heel 
abnormality during service or evidence of stress fractured 
during service and the examiner related the current right 
heel disability to an intercurrent injury in 1993. 

To the extent that the veteran's statements and other lay 
statements relate his current heel problems to service, 
where, as here, the determinative issue involves a question 
of a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements to the extent that he relates his 
current heel problems to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates the current disabilities of the 
right and left heels, including bone spurs and plantar 
fasciitis, to service, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for disabilities of the right and left 
heels, including bone spurs and plantar fasciitis, is denied.  

REMAND

On the claim of service connection for diabetes mellitus, in 
the substantive appeal, dated in September 2004, the veteran 
indicated that he wanted a videoconference hearing before a 
member of the Board.  No further action has been taken on 
this request. 
On the claims of service connection for sleep apnea and 
residuals of a left hand injury, in an informal conference 
report, dated in May 2006, the veteran identified additional 
records, relating the claims, but the records have not yet 
been obtained. 

To ensure due process and to comply with the duty to assist, 
the case is REMANDED for the following action:

1. Schedule the veteran for a video 
conference hearing on the claim of service 
connection for diabetes mellitus. 

2. Obtain records from the Naval hospitals 
in Jacksonville, Florida for treatment in 
1971 and in Long Beach, California for 
treatment in 1973.  

3. Request that the veteran identify 
either the health-care professionals and 
the health-care facilities, pertaining to 
treatment of sleep apnea. 

4. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


